                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


REINALDO ESPINOSA and IVONNE
ESPINOSA,

                    Plaintiffs,

v.                                                  Case No: 6:18-cv-1801-Orl-40TBS

QDI 1 LLC,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on the Parties' Renewed Joint Motion to Approve

Settlement Agreement and Dismiss Case with Prejudice (Doc. 25) filed on January 11,

2019. The United States Magistrate Judge has submitted a report recommending that the

motion be granted and the settlement agreement be approved.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed January 15, 2019 (Doc. 26), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Parties' Renewed Joint Motion to Approve Settlement Agreement and

Dismiss Case with Prejudice (Doc. 25) is GRANTED and the settlement agreement is

APPROVED as a fair and reasonable settlement.

      3.     This case is DISMISSED with prejudice.
      4.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Orlando, Florida on January 30, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
